Citation Nr: 0334908	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a traumatic scar of the left buttock.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for a sciatic nerve injury with left forefoot pain and 
numbness, to 20 percent disabling, and denied the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent on a traumatic scar of the left buttock.  The RO 
issued this decision to the veteran and his service 
representative on May 23, 2001.

The veteran's service representative filed a statement at the 
RO on May 14, 2002, in which he notified VA that the veteran 
disagreed with the May 2001 rating decision.  The veteran's 
representative also requested review of the veteran's claims 
by a Decision Review Officer (DRO).  A VA Form 119, "Report 
of Contact," dated in July 2002 and associated with the 
veteran's claims folder, indicates that the veteran notified 
VA that he disagreed with both the 20 percent evaluation 
assigned to his service-connected sciatic nerve injury with 
left forefoot pain and numbness and the 10 percent evaluation 
assigned to his service-connected traumatic scar of the left 
buttock.  

The RO then issued a statement of the case (SOC) to the 
veteran and his service representative on July 26, 2002, that 
characterized the issues on appeal as entitlement to 
disability ratings in excess of 10 percent for a sciatic 
nerve injury with left forefoot pain and numbness and for a 
traumatic scar of the left buttock.  The DRO concluded in the 
SOC that no change was warranted in the 20 percent evaluation 
assigned to the veteran's service-connected sciatic nerve 
injury with left forefoot pain and numbness or in the denial 
of the veteran's claim of entitlement to a disability rating 
in excess of 10 percent for a traumatic scar of the left 
buttock.  The veteran perfected a timely substantive appeal 
when he filed a VA Form 9 at the RO on September 20, 2002, in 
which he also requested a rating for "muscle damage" in 
addition to his current evaluation of 20 percent disabling 
for a sciatic nerve injury with left forefoot pain and 
numbness (which the veteran characterized as "nerve 
damage").

It is noted that, by rating decision issued in September 
2002, the RO denied the veteran's claim of entitlement to a 
separate compensable evaluation for residuals of a shell 
fragment wound of the left thigh, based on a retained shell 
fragment in the left thigh.

In December 2002, the veteran's service representative filed 
a VA Form 646, "Statement of Accredited Representative In 
Appealed Case," in which he notified VA, in pertinent part, 
that the veteran was withdrawing his claim of entitlement to 
a disability rating in excess of 10 percent for a sciatic 
nerve injury with left forefoot pain and numbness because the 
20 percent evaluation assigned to this service-connected 
disability satisfied the veteran's appeal on this issue.  
Accordingly, the Board determines that this issue is no 
longer in appellate status.

The issue of entitlement to a separate compensable evaluation 
for residuals of a shell fragment wound of the left thigh 
also will be addressed in this remand.


REMAND

At the outset, the Board notes that, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for a traumatic 
scar of the left buttock (hereinafter, the "currently 
appealed claim").  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the currently appealed claim, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003) (hereinafter, "DAV").  In this regard, it is noted 
that the RO issued a letter to the veteran and his service 
representative in May 2001 that purported to comply with the 
VCAA.  However, a detailed review of this letter reveals that 
it did not include a discussion of the pertinent law and 
regulations applicable to increased rating claims and also 
did not advise the veteran and his service representative of 
the information and evidence needed to substantiate the 
currently appealed claim.  

The Board also observes that, during the pendency of this 
appeal, the regulations pertaining to Diagnostic Code 7804 
(scars), which are applicable to the veteran's currently 
appealed claim, were revised effective August 30, 2002.  See 
67 Fed. Reg. 49596 (July 31, 2002).  To date, however, the 
veteran and his service representative have not been advised 
of the revised regulations.  Where, as here, the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  As 
such, on remand, the RO should advise the veteran of the 
criteria contained in the revised Diagnostic Code 7804.

With respect to the veteran's claim of entitlement to a 
separate compensable evaluation for residuals of a shell 
fragment wound of the left thigh, the Board notes that the RO 
denied this claim by rating decision issued in September 
2002.  In a VA Form 646 received at the RO in December 2002, 
the veteran's service representative notified VA, in 
pertinent part, that the veteran "still object[ed] to the 
fact [that] he has never received a separate rating...for the 
[shell fragment wound] to his left buttock with retained 
foreign body....He feels deserving of a compensable rating."  
Based on a review of this statement, the Board determines 
that the December 2002 VA Form 646 filed on the veteran's 
behalf by his service representative at the RO is a valid 
notice of disagreement with respect to the denial of the 
claim of entitlement to a separate compensable evaluation for 
residuals of a shell fragment wound of the left thigh.  In 
that regard, the RO must furnish the veteran a statement of 
the case which addresses this issue.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).  Accordingly, the issue of 
entitlement to a separate compensable evaluation for 
residuals of a shell fragment wound of the left thigh is 
remanded to the RO for the issuance of a statement of the 
case and any further development as may be necessary 
regarding the denial of that claim.

Finally, the Board observes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Federal 
Circuit") invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in DAV.  It found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this regard, it is noted 
that the RO advised the veteran in its May 2001 letter that 
his claim would take 30-60 days to complete and that he would 
be notified every 60 days until the claim was decided.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  The RO should furnish the veteran and 
his service representative a statement of 
the case on the issue of entitlement to a 
separate compensable evaluation for 
residuals of a shell fragment wound of 
the left thigh.  The RO should return 
this issue to the Board only if the 
veteran perfects an appeal, by filing a 
timely substantive appeal, in full 
accordance with 38 U.S.C.A. § 7105 (West 
Supp. 2002).

2.  With respect to the issue of 
entitlement to a disability rating in 
excess of 10 percent for a traumatic scar 
of the left buttock, the RO should send 
the veteran a letter that complies with 
the notification requirements of the VCAA 
as well as 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West Supp. 2002).  Among other 
things, this letter must include the 
pertinent law and regulations applicable 
to increased rating claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.    

3.  The RO should contact the veteran 
and/or his service representative and 
request that they identify all VA and 
non-VA health care providers that have 
treated the veteran since September 1999 
for a traumatic scar of the left buttock.  
The RO should attempt to obtain all 
records identified by the veteran and/or 
his service representative and associate 
these records with the claims folder.  If 
no such records can be located, the RO 
should obtain specific confirmation of 
this fact and document it in the 
veteran's claims folder.

4.  The RO should provide the veteran and 
his service representative with a copy of 
the criteria contained in the former and 
revised Diagnostic Code 7804.

5.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

6.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to a disability rating in 
excess of 10 percent for a traumatic scar 
of the left buttock in light of all 
pertinent legal authority and the 
evidence of record.  This claim must be 
evaluated in light of the former and 
revised Diagnostic Code 7804.  If the 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

